 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotor Wheel Corporation and International Societyof Skilled Trades, a/w American Craftsmen Asso-ciation, Petitioner. Case 7-RC-14244January 20, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn April 1, 1977,1 the International Society ofSkilled Trades, a/w American Craftsmen Associa-tion, herein called Petitioner, filed a petition underSection 9(c) of the National Labor Relations Act, asamended, seeking to sever from an existing unit ofproduction and maintenance employees at the Em-ployer's Lansing plant a unit of all toolroom depart-ment employees, all maintenance department em-ployees, and all first aid nurses.2The RegionalDirector for Region 7 conducted an investigationand, on July 5, administratively dismissed the peti-tion. In so doing, he found that the group ofemployees sought to be represented by Petitioner wasneither a homogeneous group of skilled journeymencraftsmen nor a group of employees constituting afunctionally distinct department with a separatecommunity of interest warranting their severancefrom the broader existing production and mainte-nance unit.3Thereafter, on July 21, Petitioner filed arequest for review of the Regional Director's dismis-sal, contending that the appropriateness of separatetool department and maintenance department unitscould best be determined after a formal hearing.The Board, in considering Petitioner's request forreview, concluded that it raised substantial questionsas to the potential appropriateness of the proposedtoolroom unit which could best be resolved on thebasis of record testimony. Therefore, by ruling ofAugust 18, the Board reinstated the petition insofaras it related to the proposed toolroom unit, andremanded the case to the Regional Director for thepurpose of arranging a hearing on this issue.4Ahearing was subsequently held on September 13l Unless otherwise indicated, all dates are 1977.2 Allied Industrial Workers of America, Local 182, AFL-CIO, hereinreferred to as Intervenor, was permitted to intervene at the hearing on thebasis of its current contract covering the Employer's production andmaintenance employees.3 Petitioner's original petition. dated April I, included the followingemployee classifications in the petitioned-for unit:All tool room employees, including pipe and die welders, heat treatemployees, gauge checkers, all maintenance employees including steelworkers. electricians, plumbers, millwright and machine repair employ-ees, carpenter and furniture repair employees, building and equipmentrepair employees, painters and glaziers, garage mechanics and oilers;all first aid nurses, including RNs and LPNs; but excluding die storageemployees; tool engineering employees; yard laborers, includingspecialty A; paint mixers; experimental painters; power plant employ-ees; time clerks, including specialists; production employees, includingset up and floor inspection employees; material handling employees;234 NLRB No. 70before Hearing Officer Joseph Canfield. Thereafter,pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, and by direction of the Regional Directorfor Region 7, this case was transferred to theNational Labor Relations Board for decision. Briefshave been timely filed by the Employer, the Petition-er, and the Intervenor.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds: 51. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2. The labor organizations involved claim torepresent certain employees of the Employer.3. For the reasons set forth below, we find that noquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(cXl) and 2(6) and(7) of the Act.The Employer, a wholly-owned subsidiary of theGoodyear Tire and Rubber Company, employsapproximately 2,700 production and maintenanceemployees at its Lansing, Michigan, plant, where it isengaged in the manufacture of wheels and braked-rums. The Intervenor has since 1937 continuouslyrepresented these production and maintenance em-ployees,6with its most recent contract having beensigned in 1977 and due to expire in 1980. Petitionerseeks to sever from this production and maintenanceunit a toolroom unit which, as described at thehearing, would consist of approximately 138 hourlypaid employees.7inspection employees; office clerical employees; technical employees;truck drivers; guards and supervisors as defined in the Act, and allother employees.Member Murphy would also have granted a hearing on the question ofthe possible appropriateness of the maintenance unit.5 Petitioner has requested oral argument. This request is hereby denied asthe record and briefs adequately present the issues and positions of theparties.6 This fact was stipulated to by the parties at the hearing. Whenrecognized by the Employer as the exclusive bargaining representative of itsproduction and maintenance employees at the Lansing plant in 1937, theIntervenor was known as the UAW-AFL. In 1955 it changed its name to theAllied Industrial Workers of America.I Although the department designated by the Employer as the toolroomdepartment is comprised of approximately 171 hourly rated employees,Petitioner, as more fully discussed below, does not seek to represent358 MOTOR WHEEL CORPORATIONFollowing the Board's remand on the issue of theappropriateness of the toolroom unit, Petitioner atthe hearing amended its original petition8to requesta unit described as follows:All employees of the tool and die department whowork on tools, dies, jigs, fixtures and productiontools and equipment, but excluding all productionand maintenance employees, technical employ-ees, guards, truck drivers, and supervisors asdefined in the Act.In response to queries of the Hearing Officer,Petitioner further clarified the requested unit bystating that such unit would include gauge checkers,but exclude sweepers, bellhops, pipe and die welders,heat treat employees, tool engineering employees, diestorage employees, oilers, chip haulers, and toolroomclerks. While stating that it considered the toolroomunit described above appropriate, Petitioner alsostated that it would accept the "tool room groupingof the department, as we had originally petitionedfor" if the Board so desired.The Employer and Intervenor oppose severance,contending that the group of employees sought to besevered by Petitioner does not comprise a separatehomogeneous unit whose bargaining interests wouldbest be served by such separate representation. Bothmaintain that the factors set forth in the Board'sdecision in Mallinckrodt Chemical Works, UraniumDivision, 162 NLRB 387 (1966), as appropriate areasof inquiry relative to craft severance petitions, do notmilitate in favor of Petitioner. Upon a review of therecord made at the hearing, we are persuaded thatthe petitioned-for toolroom unit is inappropriate forseverance from the broader existing unit.The Employer's Lansing operation consists of fourseparate manufacturing divisions, each of whichfabricates a particular product line. Division I makeswheels, styled wheels and original equipment wheels;Division 2 manufactures automotive brakedrums;Division 3 manufactures truck drums; and Division4, a centrifugal foundry, manufactures rough brake-drums.9The Employer receives steel in coils, processesit into sheets for either a wheel or brakedrumproduct, then moves it into the respective depart-ments for fabrication of its various product lines. TheEmployer supplies wheels and drums to all of themajor automotive manufacturers, truck products tothe truck manufacturers, and some ordnance parts.Production and maintenance employees in the Em-ployer's Divisions 1, 2, and 3 have been continuouslyrepresented by the Intervenor since 1937.approximately 20 die storage employees, 9 pipe and die welders, and 4 heattreat employees classified by the Employer as part of its toolroomdepartment.I See fn. 3, supra.The tool and die department, which Petitionerseeks to sever, cuts across product lines and servicesDivisions 1, 2, and 3. It consists of a centraltoolroom, located in a partitioned-off area betweenDivisions I and 2; a tool fabrication department,designated as Department 34, which is a caged-inarea located in Division 3; and, a die storagecomponent located in Division 1. Petitioner's re-quested unit would exclude all of the approximately20 die storage employees who assemble and disas-semble dies on the production machinery, and whotransport these dies between manufacturing areasand the toolroom.Central toolroom employees, of whom there areapproximately 125, build tools, dies, fixtures, andgauges for use in the Employer's production process.They also make replacement parts needed for theproduction machinery on both a regular and a"demand" basis, as when a machine breaks down.These individuals are classified into four groupings:die grinders; lathers and shapers; a bench group; andmachine repairmen. Central toolroom employeesoperate such tools as lathes, milling machines,grinders, drill presses, and welding machines.The approximately 13 Department 34 employeesmaintain reamers, grinders, and various types ofcutting tools for the various product divisions.Located in Division 3 where they can provideimmediate tool maintenance services in that produc-tion area, these employees sharpen drills, reamers,and other such equipment for all the productiondepartments.A toolroom superintendent oversees the operationsof the central toolroom, Department 34, and diestorage, as well as other workers not in the peti-tioned-for unit. Employees under his general supervi-sion who are either not part of the tool and diedepartment or are excluded from the unit sought byPetitioner include bellhops, toolroom sweepers, heattreat employees, and pipe and die welders. Reportingto the toolroom superintendent are supervisors foreach of the toolroom components, including centraltoolroom and Department 34 general foremen. Theentire tool and die department is under the supervi-sion of the Employer's manager of engineering, towhom the toolroom superintendent reports.As a general rule, manufacturing employees do notdo work in the central toolroom or Department 34.Nor do toolroom employees, with the exception ofdie tryout men, generally work in the productionareas. Die tryout men, a classification within thecentral toolroom bench group, spend a substantiala The employees in Division 4, which is the foundry, are represented byAllied Industrial Workers, Local No. 2, another labor organization, and arenot concerned in the issue herein.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDportion of their time in the production areas engagedin the assembly and installation of dies. Maintenanceemployees, such as electricians, plumbers, mill-wrights, carpenters, and pipefitters, regularly performrepairs or maintenance functions in the toolroom,where they are then under the overall supervision ofthe toolroom supervisor.A majority of the toolroom employees have beenpromoted from production jobs into toolroom posi-tions through the Employer's so-called upgradersystem. Under this program, production workerswho can demonstrate some machining ability receiveapproximately 18 months of on-the-job trainingqualifying them for toolroom jobs as such positionsbecome available. Production workers in the upgrad-er program are classified as bellhops while awaitingtoolroom job openings. As bellhops, these upgradersessentially perform stock and errand-running func-tions for the central toolroom. Although toolroomemployees hired from outside the production unit areexpected to have 8 years of experience or a journey-man's card, there is no evidence on the record as tohow many of the toolroom employees in fact hold ajourneyman's card or meet the 8 years of experiencerequirement. The record testimony does indicate thatthe bulk of the toolroom employees have come upfrom production, and that approximately 89 of thecurrent 122 central toolroom employees were pro-moted to their positions through the Employer'supgrader system. It was further testified that a highpercentage of these employees are single-purposeoperators, trained only to operate one machine, andwithout multiple machining experience.Upgrader employees, i.e., former production em-ployees trained as toolroom employees, carry dualseniority under the Employer's collective-bargainingagreement, maintaining their production departmentseniority while accumulating tool and die depart-ment seniority. The upgrader's production depart-ment seniority is frozen when he or she commencestoolroom work. This allows the upgrader holdingdual seniority to bump back into a nonskilledproduction job and displace a less senior productiondepartment employee in the event of a layoff in thetoolroom. All the employees in the petitioned-forunit are hourly rated and, except as stated below,receive the same general company benefits as pro-duction and maintenance workers. Thus, they workthe same hours, punch the same timeclock, use thesame facilities, such as restrooms, lunchrooms, vend-ing machines, medical department, and parking lot,and participate in company recreational and socialactivities. They also receive the same contractualfringe benefits.to The contract contains five separate apperdages relating to thefollowing: tool and die department; tool engineenng department; mainte-nance crafts; first aid nurses; semi-city and overland drivers.However, the current and past collective-bargain-ing agreements covering production and mainte-nance employees have also included special provi-sions dealing with the tool and die department.Under contractual appendage 1, tool and die em-ployees enjoy separate departmental seniority, higherwage rates, and different overtime, night work, andpromotion benefits than do production employees.Similar special appendages covering other skilledemployees within the unit are also included.10Thetestimony indicates that separate apprenticeship pro-grams for tool and die employees, electricians,millwrights, plumbers, and perhaps some other clas-sifications, have also recently been negotiated, al-though not yet implemented. The actual plans andtheir anticipated effective dates are not in the record.The record shows that tool and die employees haveparticipated significantly in union affairs of theIntervenor. The chairman of the Intervenor's bar-gaining committee during the last contract negotia-tions was a tool and die department employee.Toolroom employees have attended union "work-horse" meetings wherein they have discussed parti-cularized problems, and have participated in specialmeetings of skilled trades regarding their own over-time and seniority policies. They have also freelyutilized the contractual grievance procedure, withapproximately 15 percent of the 1976 contractualgrievances reduced to writing having concernedtoolroom employees. Toolroom employees receivespecial representation regarding grievances in thatthe current contract provides that their grievancesmay only be discussed if a union representative fromtheir department is present. The same is true of otherskilled classifications covered in the five contractappendages.The bargaining relationship between the Employerand Intervenor has been a long and stable one. Therehave been only two strikes in their 40-year bargain-ing history, one in 1971 and one in 1974. Other thana 1959 election wherein tool and die departmentemployees rejected separate representation by Peti-tioner, and electricians also rejected separate repre-sentation, none of the skilled classifications withinthe production and maintenance unit have soughtseparate representation. The current contract be-tween the Employer and Intervenor was executed asrecently as June 1977, and runs for a period of 3years.As further disclosed by the record, the generalpattern of bargaining at the Employer's several otherplants located throughout the United States andCanada has been to include employees such as thosesought by Petitioner in an overall unit of production360 MOTOR WHEEL CORPORATIONand maintenance employees. Nowhere within theMotor Wheel Corporation does there exist a unitsuch as that sought by Petitioner. Nor was evidenceadduced at the hearing indicative of a pattern of dualrepresentation such as that sought herein elsewherein the industry.Petitioner's experience in representing employeessuch as those petitioned for, as disclosed by recordtestimony, is minimal. Petitioner contends that it wasestablished in 1954 for the purpose of representingskilled groupings of employees already represented inbroader units. It further contends that it is uniquelyqualified to represent such employees. While therecord does not cast doubt on these assertions, itdoes show that Petitioner does not currently repre-sent any units composed exclusively of toolroomemployees. Nor does it represent any employeesunder contract at this time.The tool and die employees whom Petitioner seeksto represent separately cut across product lines andprovide an integral service to the Employer's Divi-sions 1, 2, and 3. Thus, without the input of the tooland die department the production process wouldcome to a halt. The Employer's manager of engineer-ing estimated that the production department couldprobably not function more than 2 or 3 days withoutthe toolroom. The tools and dies used in theproduction process are, as stated, fabricated at theLansing plant, with toolroom work seldom beingsubcontracted. Subcontracting of toolroom work hadoccurred only twice in the past year, when theEmployer would otherwise have been unable to meetits delivery schedule even though the toolroomemployees were working overtime." Member Murphy, while agreeing with the result reached herein, doesso without endorsing all aspects of Mallinckrodt Chemical Works, UraniumDivision, supra. She bases her conclusion, rather, on the facts of this case,and upon a balancing of sometimes conflicting statutory policies. Thus,while Sec. 9(b) of the Act requires that the Board shall decide in each casethe unit appropriate for collective bargaining "in order to assure toemployees the fullest freedom in exercising the nghts guaranteed by thisAct," that decision must be made in conformance with the Act's underlyingpolicy of fostering and promoting stability in labor relations. Where thesetwo policies come into conflict, as in the instant case, the Board mustcarefully weigh all countervailing considerations in reaching its decision.Here, the nghts of the employees in the requested separate unit must bemeasured against the broader goal of promoting and encouraging continuedstability in the Employer's total bargaining relationship. The BoardBased on the foregoing, we are unable to concludethat the group of employees sought by Petitionerherein is either a homogeneous group of skilledjourneymen craftsmen or a group of employeesconstituting a functionally distinct department. Thetoolroom operations are an integral part of theproduction process, with any work stoppage likely tohave an immediate and adverse impact on theEmployer's production operations. The majority oftoolroom employees have come up from productionand have received only limited on-the-job trainingwith respect to a particular machine. Thus, therecord shows they are not true craftsmen. Moreover,because of the way they came up, they carry dualseniority evidencing a community of interest with theproduction and maintenance unit. Toolroom em-ployees have been active in the affairs of theIntervenor, have received special contractual recog-nition of their particular representational needs, andhave regularly utilized the contractual grievanceprocedure to resolve their disputes with the Employ-er. On these facts, and given the long and stablehistory of collective bargaining and the generalabsence of such dual representation at the Employ-er's other plants or within the industry, we do notbelieve it would effectuate the policies and purposesof the Act to sever the requested unit from theestablished production and maintenance unit. Ac-cordingly, we find that the unit is inappropriate forseverance and we shall dismiss the petition."ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.therefore must apply its expertise in striking a balance between the two. TheEmployer and Intervenor herein have enjoyed a 40-year harmoniousbargaining relationship. Within that relationship, the employees haveactively participated in the affairs of the Intervenor and have been accordedrecognition of their representational needs. Moreover, the record shows thatthe employees do not comprise either a traditional craft unit or adepartmental unit with a strong cranf nucleus. While such units might wellbe appropriate for severance, here the record shows that a majority of theemployees in the requested unit are single-purpose operators who attainedtheir skilled status through limited on-the-job training. On these facts,Member Murphy gives greater weight to maintaining the long establishedbargaining relationship than to those factors favoring severance, and findsseverance inappropriate.361